Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 9/30/2019, which is a 371 of PCT/CA2018/050378 filed 3/28/2018, and claims priority to U.S. Provisional Pat. App. No. 62/479,764 filed 3/31/2017.
This action is made Non-Final.

	Claims 1-3, 5, 9, 11, 15, 25, 26, 28-32, 34, 38, 40, 43, 48 and 49 are pending in the case. Claims 1 and 30 are independent claims. Claims 4, 6-8, 10, 12-14, 16-24, 27, 33, 35-37, 39, 41-42, 44-47 and 50-85 have been canceled via preliminary amendment filed 9/30/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2019 and 2/2/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
	The drawings filed on 9/30/2019 have been accepted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPUB 20090164791 A1 from IDS filed 9/30/2019).

Claim 1:
Lee discloses A computer-implemented method for annotating or signing an electronic document (0002 and 0007), the method comprising: receiving or retrieving an electronic document available for annotation or execution by one or more parties (0007, 0015, 0020: “generating the electronic document to be signed, the electronic document defining at least one signature area for insertion of an authorized digital signature”; transmitting the electronic document for display on a first computing device to the first computing device at a first location (0007, 0015, 0020: a user of a system is able to view the document to be signed); authenticating an identity of a first user of the first computing device (0007, 0016 and 0021: “receiving an identification and password input by a user…for validating [of] the identification and the password”); receiving electronic signals representing an user input of the first user from the first computing device (0007, 0016, 0017, 0021 and 0022: a user’s digital signature may be received on the document); generating digital data representative of an indicia based the user input of the first user from the first computing device (0007, 0017, 0022: “the signing unit…obtains the image including the digital signature of the seller, and resizes the image corresponding the signature area, and inserts the resized image of the seller into the signature area”); and applying the digital data to the electronic document to form a first annotation or signature from the first user (0007, 0017, 0022: “the signing unit…obtains the image including the digital signature of the seller, and resizes the image corresponding the signature area, and inserts the resized image of the seller into the signature area”).

Claim 5:
Lee discloses concurrently with transmitting the electronic document for display on the first computing device to the first computing device, transmitting the electronic document for display on a second computing device to the second computing device at a second location; authenticating an identity of a second user of the second computing device; receiving electronic signals representing an user input of the second user from the second computing device; generating digital data representative of an indicia based the user input of the second user from the second computing device; and applying the digital data to the electronic document to form a first annotation or signature from the second user (0007, 0014-17, 0020-22 and 0024).

Claim 30:
Lee discloses A computer system for annotating or signing an electronic document, the computer system comprising: a processor; andPage 4 of 8Appl. No.: filed herewithAttorney Docket No.: 55752040-11 USAmdt. Dated September 30, 2019 a non-transitory computer-readable memory device storing machine-readable instructions (0002, 0007); wherein the processor is configured to, when executing the machine-readable instructions, perform the steps of: receiving or retrieving an electronic document available for annotation or execution by one or more parties (0007, 0015, 0020: “generating the electronic document to be signed, the electronic document defining at least one signature area for insertion of an authorized digital signature”; transmitting the electronic document for display on a first computing device to the first computing device at a first location (0007, 0015, ; authenticating an identity of a first user of the first computing device (0007, 0016 and 0021: “receiving an identification and password input by a user…for validating [of] the identification and the password”); receiving electronic signals representing an user input of the first user from the first computing device (0007, 0016, 0017, 0021 and 0022: a user’s digital signature may be received on the document); generating digital data representative of an indicia based the user input of the first user from the first computing device (0007, 0017, 0022: “the signing unit…obtains the image including the digital signature of the seller, and resizes the image corresponding the signature area, and inserts the resized image of the seller into the signature area”); and applying the digital data to the electronic document to form a first annotation or signature from the first user (0007, 0017, 0022: “the signing unit…obtains the image including the digital signature of the seller, and resizes the image corresponding the signature area, and inserts the resized image of the seller into the signature area”).

Claim 34:
Lee discloses concurrently with transmitting the electronic document for display on the first computing device to the first computing device, transmitting the electronic document for display on a second computing device to the second computing device at a second location; authenticating an identity of a second user of the second computing device; receiving electronic signals representing an user input of the second user from the second computing device; generating digital data representative of an indicia based the user input of the second user from the second computing device; and applying the digital data to the electronic document to form a first annotation or signature from the second user (0007, 0014-17, 0020-22 and 0024).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, 31, 32, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dease (USPUB 20150067347 A1 from IDS filed 9/30/2019).

Claims 2 and 31:
Lee discloses every feature of claims 1 and 30.
Lee, by itself, does not seem to completely teach receiving, from the first computing device, electronic signals representing an additional user input of the first user; generating digital data representative of a second indicia based the additional user input of the first user from the first computing device; applying the digital data to a digital compliance audit certificate associated with the electronic document to form a second annotation or signature from the first user; and storing the digital compliance audit certificate on a database.
The Examiner maintains that these features were previously well-known as taught by Dease.
Dease teaches receiving, from the first computing device, electronic signals representing an additional user input of the first user; generating digital data representative of a second indicia based the additional user input of the first user from the first computing device; applying the digital data to a digital compliance audit certificate associated with the electronic document to form a second annotation or signature from the first user; and storing the digital compliance audit certificate on a database (Fig 16 and 0089-93).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Dease before him or her, to combine the teachings of Lee and Dease. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures of multiple users.
Therefore, it would have been obvious to combine Lee and Dease to obtain the invention as specified in the instant claim(s).

Claims 3 and 32:
Lee, by itself, does not seem to completely teach receiving, from the first computing device, electronic signals representing a signature of a person different from the first user; and applying the signature of the person different from the first user on the digital compliance audit certificate associated with the electronic document.
The Examiner maintains that these features were previously well-known as taught by Dease.
Dease teaches receiving, from the first computing device, electronic signals representing a signature of a person different from the first user; andPage 2 of 8Appl. No.: filed herewithAttorney Docket No.: 55752040-11 USAmdt. Dated September 30, 2019 applying the signature of the person different from the first user on the digital compliance audit certificate associated with the electronic document receiving, from the first computing device, electronic signals representing an additional user input of the first user; generating digital data representative of a second indicia based the additional user input of the first user from the first computing device; applying the digital data to a digital compliance audit certificate associated with the electronic document to form a second annotation or signature from the first user; and storing the digital compliance audit certificate on a database (0093 and 0098).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Dease before him or her, to combine the teachings of Lee and Dease. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures of multiple users.
Therefore, it would have been obvious to combine Lee and Dease to obtain the invention as specified in the instant claim(s).

Claims 15 and 43:
Lee, by itself, does not seem to completely teach the user input of the first user comprises a typed string, and the generated indicia based the typed string comprises: an unique visual icon, a hash code, or both, the unique visual icon or the hash code generated based on one or more of: a length of the typed string, a font of the typed string, a timestamp of the typed string, an IP address associated with the first computing device, a MAC address of the first computing device, and hardware information of the first computing device.
The Examiner maintains that these features were previously well-known as taught by Dease.
Dease teaches the user input of the first user comprises a typed string, and the generated indicia based the typed string comprises: an unique visual icon, a hash code, or both, the unique visual icon or the hash code generated based on one or more of: a length of the typed string, a font of the typed string, a timestamp of the typed string, an IP address associated with the first computing device, a MAC address of the first computing device, and hardware information of the first computing device (0082, 0083 and 0093).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Dease before him or her, to combine the teachings of Lee and Dease. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures.
Therefore, it would have been obvious to combine Lee and Dease to obtain the invention as specified in the instant claim(s).


Claims 9, 11, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dease and further in view of Kovacs (WO 2007034255 A1 from IDS filed 9/30/2019).

Claims 9 and 38:
Lee in view of Dease teaches every feature of claims 2 and 31.
Lee, by itself, does not seem to completely teach identity authentication results, handwriting data, GPS location data, MAC address, IP addresses, hardware information relating to the first computing device, audio communication stream, visual communication stream, browsing information, and a time duration of displaying the electronic document at the first computing device.
The Examiner maintains that these features were previously well-known as taught by Kovacs.
Kovacs teaches identity authentication results, handwriting data, GPS location data, MAC address, IP addresses, hardware information relating to the first computing device, audio communication stream, visual communication stream, browsing information, and a time duration of displaying the electronic document at the first computing device (Page 5 ln 11 – Page 6 ln 9).
Lee and Kovacs are analogous art because they are from the same problem-solving area, capturing and managing digital signatures on electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kovacs before him or her, to combine the teachings of Lee and Kovacs. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures.
Therefore, it would have been obvious to combine Lee and Kovacs to obtain the invention as specified in the instant claim(s).


Claims 11 and 40:
Lee, by itself, does not seem to completely teach the user input of the first user comprises a handwriting of the user received by an input device configured to measure at least two of: points of pressure, thickness of lines, and cadence of handwriting of the first user, and the generated indicia based the user input comprises the handwriting of the user.
The Examiner maintains that these features were previously well-known as taught by Kovacs.
Kovacs teaches the user input of the first user comprises a handwriting of the user received by an input device configured to measure at least two of: points of pressure, thickness of lines, and cadence of handwriting of the first user, and the generated indicia based the user input comprises the handwriting of the user (Page 4 ln 23-30 and page 6 ln 27-32).
Lee and Kovacs are analogous art because they are from the same problem-solving area, capturing and managing digital signatures on electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kovacs before him or her, to combine the teachings of Lee and Kovacs. The rationale for doing so would have been to obtain the benefit of providing an ability to determine the digital signature inputted is accurate.
Therefore, it would have been obvious to combine Lee and Kovacs to obtain the invention as specified in the instant claim(s).

Claims 25, 26, 28, 29, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kovacs.

Claims 25 and 48:
Lee discloses every feature of claim 1.
Lee, by itself, does not seem to completely teach generating a master file for the electronic document, the master file comprising at least a pressure profile of the first annotation or signature based on the user input of the first user, the pressure profile being unique and corresponding to the digital data representative of the indicia.
The Examiner maintains that these features were previously well-known as taught by Kovacs.
Kovacs teaches generating a master file for the electronic document, the master file comprising at least a pressure profile of the first annotation or signature based on the user input of the first user, the pressure profile being unique and corresponding to the digital data representative of the indicia (Page 5 ln 24-27).
Lee and Kovacs are analogous art because they are from the same problem-solving area, capturing and managing digital signatures on electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kovacs before him or her, to combine the teachings of Lee and Kovacs. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures.
Therefore, it would have been obvious to combine Lee and Kovacs to obtain the invention as specified in the instant claim(s).


Claims 26 and 49:
Lee, by itself, does not seem to completely teach the pressure profile comprises at least one of: cadence, speed, timestamp, date stamp, x-y coordinates of the first annotation or signature, byte count of the first annotation or signature, a device ID, and device information of the first computing device.
The Examiner maintains that these features were previously well-known as taught by Kovacs.
Kovacs teaches the pressure profile comprises at least one of: cadence, speed, timestamp, date stamp, x-y coordinates of the first annotation or signature, byte count of the first annotation or signature, a device ID, and device information of the first computing device (Page 4 ln 23-30).
Lee and Kovacs are analogous art because they are from the same problem-solving area, capturing and managing digital signatures on electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kovacs before him or her, to combine the teachings of Lee and Kovacs. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures.
Therefore, it would have been obvious to combine Lee and Kovacs to obtain the invention as specified in the instant claim(s).


Claim 28:
Lee, by itself, does not seem to completely teach assigning or retrieving an address of the electronic document on a blockchain; authenticating the first user as a valid party to the electronic document before applying the digital data to the electronic document to form the first annotation or signature from the first user; encrypting and storing an edited version of the electronic document including the first annotation or signature in a block on the blockchain; and assigning or retrieving an address of the block storing the edited version of the electronic document.
The Examiner maintains that these features were previously well-known as taught by Kovacs.
Kovacs teaches assigning or retrieving an address of the electronic document on a blockchain; authenticating the first user as a valid party to the electronic document before applying the digital data to the electronic document to form the first annotation or signature from the first user; encrypting and storing an edited version of the electronic document including the first annotation or signature in a block on the blockchain; and assigning or retrieving an address of the block storing the edited version of the electronic document (Page 9 ln 4 – Page 10 ln 25).
Lee and Kovacs are analogous art because they are from the same problem-solving area, capturing and managing digital signatures on electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kovacs before him or her, to combine the teachings of Lee and Kovacs. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures.
Therefore, it would have been obvious to combine Lee and Kovacs to obtain the invention as specified in the instant claim(s).


Claim 29:
Lee, by itself, does not seem to completely teach the block storing the edited version of the electronic document further comprises one or more of: a user identity, a timestamp associated with the first annotation or signature, the first annotation or signature, a digital compliance audit certificate, and a pressure profile.
The Examiner maintains that these features were previously well-known as taught by Kovacs.
Kovacs teaches the block storing the edited version of the electronic document further comprises one or more of: a user identity, a timestamp associated with the first annotation or signature, the first annotation or signature, a digital compliance audit certificate, and a pressure profile (Page 9 ln 4 – Page 10 ln 25).
Lee and Kovacs are analogous art because they are from the same problem-solving area, capturing and managing digital signatures on electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kovacs before him or her, to combine the teachings of Lee and Kovacs. The rationale for doing so would have been to obtain the benefit of providing a secure method of capturing digital signatures.
Therefore, it would have been obvious to combine Lee and Kovacs to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177